Title: To Alexander Hamilton from Edmund Randolph, 15 November 1793
From: Randolph, Edmund
To: Hamilton, Alexander



German Town [Pennsylvania] November 15th 1793
Sir

Your letter of the 9th instant was delivered to me yesterday.
It is a desireable thing, for the cause of humanity, that the vessels, therein described should be exempted from Tonnage. But this must be the act of the Legislature; and cannot arise from the construction of the collection-law; the cause of their quitting the Island of St. Domingo, not being the Species of necessity contemplated by that act.
I have the honor, Sir, to be   with esteem & respect   Yr. mo. obedt Servt.

Edm. Randolph
The Secretary of the Treasury

